Citation Nr: 0725284	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to a compensable rating for a left ear 
hearing loss.

3.  Entitlement to an effective date earlier than March 7, 
2002 for the grant of service connection for hearing loss in 
the left ear.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
 

INTRODUCTION

The veteran served on active duty from April 1963 to January 
1967 and from August 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for a right 
ear hearing loss and to a compensable rating for a left ear 
hearing loss, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim to reopen the issue of entitlement to service 
connection for a left ear hearing loss, was denied in an 
January 2000 rating decision which was not appealed.

2.  A claim to reopen the issue of entitlement to service 
connection for a left ear hearing loss was not received prior 
to March 7, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to March 7, 2002, 
for service connection for a left ear hearing loss are not 
met. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a December 2004 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Earlier Effective Date Claim

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an award based a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of an application 
therefore. 38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

In this case, service connection for a hearing loss was 
denied in a January 2000 rating decision.  The veteran was 
notified in writing of that rating decision, but he did not 
appeal.  The veteran has not asserted, in a manner consistent 
with the provisions of 38 C.F.R. § 20.1403 (2006), that the 
January 2000 rating decision was clearly and unmistakably 
erroneous.  Hence, the January 2000 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002).

On March 7, 2002, the veteran presented a claim to reopen the 
issue of entitlement to service connection for a hearing 
loss.  There is no evidence of any attempt to reopen this 
claim prior to March 7, 2002.  As such, the Board finds no 
evidentiary basis to assign an earlier effective date for the 
grant of service connection for hearing loss in the left ear.  
38 C.F.R. § 3.400.  Thus, the claim is denied.


ORDER

Entitlement to an effective date prior to March 7, 2002 
granting entitlement to service connection for a left ear 
hearing loss is denied.


REMAND

In July 2007 the veteran submitted a statement in response to 
an April 2007 supplemental statement of the case and 
contended that he did not receive adequate audiological 
examinations.  On review of the evidence of record, the Board 
notes that in an April 2007 addendum, a VA audiologist stated 
that due to excessive cerumen in the right ear she could not 
discern whether an air conduction shift was a true shift.  
She recommended cerumen removal and a reevaluation.  Due to 
the audiologist's recommendations regarding the examination, 
a remand is in order to determine the veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
afford him an opportunity to submit any 
additional evidence, not already of 
record, supporting his claim for service 
connection and an increased rating for 
hearing loss.
    
2.  Prior to the audiological 
examination, the RO should schedule the 
veteran for a bilateral ear examination 
with an appropriate physician to ensure 
the veteran's ears are free of cerumen 
buildup and/or other discharge which may 
impact an audiological examination.  

3.  Thereafter, the RO should schedule 
the veteran for a VA audiological 
examination by an audiologist to 
determine the nature and extent of his 
hearing loss. All indicated studies 
should be performed, and all findings 
should be reported in detail.  After 
reviewing the claims file, the examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of the hearing loss.  The examiner 
must address whether it is at least as 
likely as not that any right ear hearing 
loss is related to service. The rationale 
for all opinions expressed must be 
provided.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations and to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO should then review the claims 
file and undertake any additional actions 
deemed necessary to comply with the 
provisions of the VCAA.  When the RO is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished, the claim must be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


